Citation Nr: 1537230	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether the reduction of the disability rating for bilateral hearing loss, from 100 percent to 20 percent disabling, effective March 1, 2013, was proper.

2. Entitlement to a rating higher than 80 percent for bilateral hearing loss since April 30, 2015.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board previously remanded this appeal in May 2014 for further development.

More recently, a June 2015 rating decision increased the 20 percent rating to 80 percent for the Veteran's bilateral hearing loss effective April 30, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the time of its reduction to 20 percent on March 1, 2013, the 100 percent rating for the service-connected bilateral hearing loss had been in effect since April 1, 2011, so less than 3 years.

2. In December 2012, the RO notified the Veteran of the proposed reduction in the rating for this bilateral hearing loss, which included apprising him that he had 60 days to submit evidence contesting this intended action and to have hearing on the matter.

3. The evidence used to reduce the rating for this disability from 100 to 20 percent showed improvement in this disability that would be maintained under the ordinary conditions of life and work.

4. Since April 30, 2015, the Veteran's hearing loss has been manifested by no worse than Level XI hearing acuity in the right ear and Level IX hearing acuity in the left ear.


CONCLUSIONS OF LAW

1 The reduction in the disability rating for bilateral hearing loss disability from 100 percent to 20 percent was proper. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2015). 

2. The criteria for rating higher than 80 percent for bilateral hearing loss since April 30, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in April 2011 and November 2012 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These letters also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), lay statements and VA medical treatment records have been obtained and associated with the record.  The Veteran was afforded VA examinations.  The Board has determined that these examinations were adequate because they were factually informed, medically competent and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2015).  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II. The Propriety of the Reduction from 100 to 20 Percent in the Rating for the
Service-Connected Bilateral Hearing Loss Disability

In July 2012, the RO proposed to reduce the Veteran's 100 percent evaluation for bilateral hearing loss to 20 percent.  This reduction was accomplished in a December 2012 rating decision, effective March 1, 2013.  Initially, the Board observes 38 C.F.R. § 3.105  outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in December 2012.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, March 1, 2013, the 100 percent rating for the Veteran's bilateral hearing loss had been continuously in effect since April 1, 2011, a period of almost 3 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

The 100 percent rating for this bilateral hearing loss was assigned by applying the criteria set forth in VA's Rating Schedule.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's bilateral hearing loss is evaluated under Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (2015).

Puretone threshold "average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2015).

When the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

In a May 2011 rating decision, the RO granted a 100 percent rating for bilateral hearing loss based on an April 2011 VA examination.  At that examination, physical examination of the both right and left ears revealed normal middle ear and tympanometry results, but his acoustic reflex tests were abnormal.  Reported thresholds in decibels in his right ear were 65, 75, 85, and 100 decibels, in the relevant frequencies, with an average of 81.25 decibels and those in his left ear were 55, 70, 85, and 90 decibels with an average of 75 decibels.  His speech recognition scores using the Maryland CNC Word List were 2 percent in his right ear and 6 percent in his left ear.  

Applying these values to the rating criteria of Table VI at 38 C.F.R. § 4.85 result in a numeric designation of Level XI in the right ear and Level XI in the left ear.  Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 in turn correlates to a 100 percent rating.  Since the puretone thresholds at each of the four specified frequencies in both ears are 55 decibels or more, his hearing acuity may also be evaluated under Table VIa.  See 38 C.F.R. § 4.86.  Applying these values to the rating criteria of Table VIa result in a numeric designation of Level VII in the right ear and Level VI in the left ear.  Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85, however, only produces a 30 percent rating.  Since the rating for the Veteran's hearing acuity resulted in a higher evaluation under Table VI, a 100 percent rating was assigned by the RO.  Id.  
A review of the 2011 VA examination report is significant in that the examiner commented that the Veteran's speech reception thresholds and puretone averages did not agree.  He stated that the speech recognition scores were very low and suggested that there might have been magnification of his symptoms.

At the July 2012 VA examination, the basis for the reduction, reported thresholds in decibels in his right ear were 55, 65, 70, and 85 decibels, in the relevant frequencies, with an average of 69 decibels and those in his left ear were 60, 65, 75, and 95 decibels with an average of 75 decibels.  The examiner was unable to interpret reflexes due to artifact.  The examiner commented that the use of the speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  The examiner observed, however, he did respond to conversational speech in the office with the use of his hearing aids and visual cues.  

Based solely on the reported puretone thresholds and applying them to the rating criteria of Table VIa result in a numeric designation of Level V in the right ear and Level VI in the left ear.  See 38 C.F.R. § 4.86.  Application of these levels of hearing impairment in each ear to Table VII produces a 20 percent rating.

Comparing the results of the April 2011 VA examination with his July 2012 VA compensation examination supports the conclusion that there has been improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  The Veteran's hearing acuity in his left ear improved in two thresholds. His right ear hearing acuity showed a dramatic improvement from an average of 81.25 decibels to 69 decibels.  It is also notable that application of the speech discrimination scores in 2011 was likely  inappropriate given the commentary by the examiner that there was possible magnification of symptoms and a discrepancy between puretone threshold averages and speech discrimination testing. (Application of  Table VIa and Table VII was likely required in 2011; however, the Board does not seek to disturb the assignment of a 100 percent rating from April 1, 2011 to February 28, 2013.) In 2012, the examiner made a formal finding that use of speech discrimination scores was not advisable given the examination findings. Thus, application of Table VIa and Table VII was required thereby yielding a 20 percent rating.   It is concluded, the July 2012 VA examination results demonstrate an improvement in the Veteran's hearing acuity since April 2011.

Accordingly, since the medical and other evidence demonstrates actual improvement in the Veteran's bilateral hearing loss, the reduction in rating for this disability was warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, and DC 5252.  

II. Entitlement to a rating higher than 80 percent for bilateral hearing loss since April 30. 2015

The Veteran also seeks a higher rating for his bilateral hearing loss.  As already alluded to, the RO, in June 2015, increased the 20 percent rating to 80 percent for the Veteran's bilateral hearing loss effective April 30, 2015.  

Unfortunately, after considering the evidence of record and the pertinent legal criteria, the Board finds that a rating in excess of 80 percent since April 30, 2015 for bilateral hearing loss is not warranted.

Of record is an April 2015 VA audiological evaluation.   The Veteran reported that he could not communicate effectively without his hearing aids.  Reported thresholds in decibels in his right ear were 60, 65, 80, and 95 decibels, in the relevant frequencies, with an average of 75 decibels and those in his left ear were 70, 70, 75, and 90 decibels with an average of 75 decibels.  His speech recognition scores were 32 percent in his right ear and 36 percent in his left ear.  Applying these values to the rating criteria of Table VI result in a numeric designation of Level XI in the right ear and Level IX in the left ear.  Application of these levels of hearing impairment in each ear to Table VII in turn correlates to an 80 percent rating.  Again, since the puretone thresholds at each of the four specified frequencies in both ears are 55 decibels or more, his hearing acuity may also be evaluated under Table VIa.  See 38 C.F.R. § 4.86.  Applying these values to the rating criteria of Table VIa result in a numeric designation of Level VI in the right ear and Level VI in the left ear.  Application of these levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85, however, only produces a 30 percent rating.  Since the rating for the Veteran's hearing acuity results in a higher evaluation under Table VI, an 80 percent rating is the appropriate designation.  Id.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447   (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the April 2015 VA examiner noted the Veteran's complaint of difficulty communicating without his hearing aids.  38 C.F.R. §§ 4.85, however, adequately contemplates any functional loss due to hearing impairment.  In addition, the VA examiner commented that there were no additional functional effects.  

In sum, since April 30, 2015, the Veteran's hearing loss has been manifested by no worse than Level XI hearing acuity in the right ear and Level IX hearing acuity in the left ear.  Consequently, the Board concludes that the criteria for a rating higher than 80 percent have not been met for the relevant timeframe.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  It must, however, be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the 80 rating assigned for the Veteran's service-connected bilateral hearing loss since April 30, 2015.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Since the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.   In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  Specifically, with regard to the first Thun factor, a comparison of the Veteran's service connected disabilities and the rating criteria do not show "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

In this regard, the Veteran's difficulty hearing and understanding conversations due to his bilateral hearing loss are fully contemplated by the schedular rating criteria. Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disability on appeal, and the rating schedule is adequate to evaluate his disability picture.  As such, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.



ORDER

The reduction in rating from 100 percent to 20 percent for the service-connected bilateral hearing loss from March 1, 2013 was proper.

Entitlement to a rating higher than 80 percent for bilateral hearing loss since April 30, 2015 is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


